Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on  7-22-2022.  The amendments are entered. 

Allowable Subject Matter
The combination of both dependent claim 2 and dependent claim 4 both into claim 1 together with all of the limitations of the base claim and any intervening claims would be allowable over the prior art of record. 
Claim 20 is objected to as being dependent on a rejected base claim but would be allowable over the prior art of record if rewritten in independent form together with all of the limitations of the base claim and any intervening claims.  
Claim 21 is objected to as being dependent on a rejected base claim but would be allowable over the prior art of record if rewritten in independent form together with all of the limitations of the base claim and any intervening claims.  

Response to the applicant’s arguments
In the specification as originally filed, the applicant states “…[a]n alternative, or potentially complementary, method for monitoring the hood line 8 is illustrated in Figure 7B. Features, such as road line markings, in the field of view of the camera are widest in the foreground (at the bottom of the image) and most narrow farthest away from the PND (i.e. at the top of 15 the image 2, beneath the horizon 7). This is clearly shown by the image on the left of Figure 7B; which shows a digitally enhanced view of a route with the lane markings emphasised. A histogram may be created (shown in the image to the right of Figure 7B) to plot the number of pixels detected as lane markings against the image line or ‘height’ in the y-direction. As shown, the histogram shows a steep incline where the road markings widen towards the bottom of the image and then a sharp drop-off as the features are obscured from the field of view. The position of this drop can be used as the hood line, or the lowest line to be used for scan lines.  Once a vanishing point 7 and a hood line 8 have been calculated, a scan line 1 is chosen at a predetermined position with respect to the hood line 8 and vanishing point 7. Figures 8A and 8B show example images 2 of views obtained from a PND 200 with a scan line 1 illustrated at a predetermined
 position on each image 2. In Figure 8A a horizontal flat scan line 1 is positioned approximately halfway between a monitored vanishing point and the bottom of the image 2. In Figure 8B an elliptical scan line 1 is used; centred at a position offset from the vanishing point by a predetermined amount.

It is important to select a suitable height for the scan line 1. The most bottom line results are the widest and most position accurate claim markings but the field of view is small. Recording a line higher
up the image gives more overview (and more lanes), but loses detail. The optimal solution is somewhere in between. In embodiments, the scanline may comprise the vertical lines 3, 3’ at the side of the image 2 in addition to the horizontal line 1.  An alternative solution, as shown by Figure 8B, is not just to scan straight line but to scan an area of the image covered by a bowl shaped arc or ellipse. This provides a high level of detail in the centre and more overview on the outside of the lanes in a resulting picture. An advantageous property of using a Circles or ellipses is that they rarely captures pixels of cars in front in the same lane, because the current lane is at the bottom of the image, and still has a wide viewing angle covered. Furthermore its output is more robust for cameras that are slightly rotated over the viewing axis (i.e. with a view not parallel to the horizon 5). Yet another alternative is to use a four line box of pixels, i.e. an area of the  image covered by a square or rectangle, to scan the data. This has the advantage that no interpolation of pixel values is required which is the case when scanning over an arc or ellipse.  The hood line 8 and the vanishing point 7 is monitored continuously on a loop as the PND 200 travels along the route and the scan line 1 position is dynamically determined; i.e. adjusted in the event
 that the positioning of the vanishing point 7 or hood line 8 changes. This could be case, for example, if the PND 200 is moved such that the tilt camera changes along the view of the route 2.

Returning again to Figure 4, at step 52 a position data feed is received by a position data feed receiver (which may be a logical component implemented by software and/or hardware) and a trigger signal is issued by the processor in accordance with this feed so as to cause the camera to capture images 2 of the route. In this example the processor is configured to issue a trigger signal for every metre travelled by the PND 200. At step 53 scan line imagery data is extracted from only a fraction of each image that extends along the scan line 1 at the predetermined scan line position. The position of the route imaged by the scan line 1 is then calculated based on the position data feed. For example, the calculation may use trigonometry with reference to the vanishing point 7 and the hood line 8, so as to compensate for the fact that the scan line lies in front of the PND 200, rather than at the position of the PND 200. At step 54 the scan line data is compressed using JPEG compression (or other compression technique), optionally converted to a greyscale image, and stored on memory together with respective positional data for the scan line 1 indicating the position of the shown in the scan line 1. Steps 52 to 54 are repeated for distal intervals of d, in this case every metre, along the route. The scan line data and respective positional data is periodically transmitted to a server at step 55 every hour. Alternatively this data may be transmitted in response to a request signal issued by a server and received by the PND 200. Alternatively the data may be transmitted to server when the PND 200 is connected, wired or wirelessly, to means for communicating with the server. In a second example method, shown in Figure 9, multiple scan lines 1,1’ are obtained from a single image 2 of a route. Given the hardware specifications of the camera, it is possible to perform geometric computations image of the road ahead. For instance, the real world distance between two horizontal lines in the image can be computed if the vanishing point 7 has been determined or calibrated. If a certain real world inter-distance of scan lines is desired, as is typically the case, and the frame rate of the camera is high then using one scan line per frame can be sufficient. However, if the camera cannot deliver one frame per requested sample distance, then the intermediate frame information can be obtained by using multiple scan lines in the scan frame, where each scan line represents a different distance from the vehicle or PND 200. For equidistance scans, the number and position of the scan lines needed in each frame depends on the frame rate of the speed of the car (which can be obtained from the position data feed). For a given scan line distance d, speed and a frame rate, the number of scan lines n needed per frame is:

n=. speed d x frame rate
For example, with a frame rate of 20 frames per second, an interline distance of 15 centimetres and a speed of 70 kilometres per hour, the number of scan lines to be taken per frame equals approximately 6.5. The y-position at which a line should be scanned in the captured image relative the wide position of the vanishing point is inversely proportional to the real world distance from the PND 200 to the scanned 5 position z (towards the vanishing point), assuming a correctly mounted camera. The same principle can be applied to box or ellipse scanning”.

    PNG
    media_image1.png
    687
    1043
    media_image1.png
    Greyscale

As shown in FIG. 5, a NUMBER of hough lines are taken and then a vanishing point 7 is determined by a height of the horizon in the y axis.  See paragraph 108.  

    PNG
    media_image2.png
    981
    1180
    media_image2.png
    Greyscale
 Seta discloses a first scan line L1.
Seta discloses a second scan line L2.  These are captured using an image sensor such as a CCD in paragraph 9 in a vehicle that also can be a stereoscopic camera.
The vanishing point is determined by the intersection of the two scan lines l1 and l2.  See FIG. 16-17.   Fig. 15 is a flowchart according to this embodiment continued from Fig. 2 and related to the updating process of the established vanishing point V (IV, JV). First, at a step 51, an approximation line L1 of a plurality of left white line edges Pedge1 existing within a specified distance range (for example, 0 to Z2) is calculated by the least square method (see Fig. 13). Also, in the same manner, at the step 51, an approximation line L2 of a plurality of right white line edges Pedge2 existing within the distance range is calculated by the least square method. After that, the program goes to a step 52 where a point of intersection of both approximation lines L1, L2, that is, a vanishing point J2d (IV2D, JV2D) of the reference image is calculated.
 


    PNG
    media_image2.png
    981
    1180
    media_image2.png
    Greyscale

Claims 1, 16 and 19 are amended to recite and Seta discloses “… each of one or more of the images: identifying, based in part on 
a location of the vanishing point in that image,  (see FIG. 16, where the vanishing point is identified in the image as the intersection of lines L1 and L2) 
    PNG
    media_image3.png
    463
    600
    media_image3.png
    Greyscale

a position of a scan line in that image:  (see the number  (FIVE) of horizontal scan lines l2 and l2) in FIG. 17). 
extracting scan line data from said position in that image,  (see CCD image sensor in FIG. 1)
said scan line data comprising 
a linear portion of that image having 
a predetermined width and shape; and storing said scan line data in 
a memory with respective positional data for the scan line data,  (see FIG. 17 where the first edge L1 is taken and a second edge L2 is taken and a vanishing point that is computed by the vanishing point calculation unit of the lines within the image) 
the positional data being based on the position data feed”. (Seta discloses a first scan line L1. Seta discloses a second scan line L2.  These are captured using an image sensor such as a CCD in paragraph 9 in a vehicle that also can be a stereoscopic camera. The vanishing point is determined by the intersection of the two scan lines l1 and l2.  See FIG. 16-17.   Fig. 15 is a flowchart according to this embodiment continued from Fig. 2 and related to the updating process of the established vanishing point V (IV, JV). First, at a step 51, an approximation line L1 of a plurality of left white line edges Pedge1 existing within a specified distance range (for example, 0 to Z2) is calculated by the least square method (see Fig. 13). Also, in the same manner, at the step 51, an approximation line L2 of a plurality of right white line edges Pedge2 existing within the distance range is calculated by the least square method. After that, the program goes to a step 52 where a point of intersection of both approximation lines L1, L2, that is, a vanishing point J2d (IV2D, JV2D) of the reference image is calculated.  Thus the office does not agree that the vanishing point and the scan lines are not related. The reference clearly uses the first scan line and the second scan line to extract and determine the location of the vanishing point)

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 16 and 19 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter Seta”) and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”).	
    PNG
    media_image4.png
    853
    712
    media_image4.png
    Greyscale

EP2833322 to Seta discloses “1.    A method of continuously generating scan line data to be stored in a memory together with positional data for a scan line,-the method comprising:”  (see FIG. 13 in blocks 300-306 where a first and a second scan line are provided and then a pixel distance between the two images is provided in blocks 1300-1312)
receiving a position data feed pertaining to a position of an image capturing device travelling along a route in a navigable network;  (see FIG. 1-2 where the uav takes images into a system 400 and creates a stereo image of the buildings in the image and FIG. 9 where a position of the objects is recorded in FIG. 1 and 9)
Seta is silent but Mundhenk teaches “.receiving images of the route captured using the image capturing device as it progresses along the route so as to obtain a view of the route; (see paragraphs 3-7, 18-31 and abstract}
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Mudhenk with the disclosure of SETA to take a video of an unmanned air vehicle’s surroundings. Then using a scan line the device may detect a pixel distance between two scan lines.  Then an accounting for shifts may be detected.  Then a scaled height can be determine for the video image that corresponds to a real three dimensional point cloud with the real GPS positions of the objects.  This can be stored in a stereo structure model device.  The uav may then detect its position and the position of objects based on the video captures images.   The high quality positioning may be used in a rapid manner without using slower computational processing of LIDAR, GPS, or other sensors where the sensor may not be able to determine the location.  This provides a low cost system that can provide positioning using only video cameras and reference inferences 802.  This may provide a high quality uav with a lower cost.  See paragraphs 3-9 and 46-72 and 15-31 of Mudhenk.

    PNG
    media_image5.png
    697
    844
    media_image5.png
    Greyscale
Seta discloses  “…monitoring a position of a vanishing point in the view of the route; and  (see FIG. 4 where a scan line estimation is done and a morphology module that is correlated provide a stereo image) (see paragraph 64-72) (see block 1032-1316), (See paragraphs 50 to 58 where an intersection between the lines l1 and l2 is provided and a gradient is made of the scan line; see paragraphs 80-91 and claims 1-4 and vanishing point calculating means).

    PNG
    media_image2.png
    981
    1180
    media_image2.png
    Greyscale

Claims 1, 16 and 19 are amended to recite and Seta discloses “… each of one or more of the images: identifying, based in part on 
a location of the vanishing point in that image,  (see FIG. 16, where the vanishing point is identified in the image as the intersection of lines L1 and L2) 
    PNG
    media_image3.png
    463
    600
    media_image3.png
    Greyscale

a position of a scan line in that image:  (see the number  (FIVE) of horizontal scan lines l2 and l2) in FIG. 17). 
extracting scan line data from said position in that image,  (see CCD image sensor in FIG. 1)
said scan line data comprising 
a linear portion of that image having 
a predetermined width and shape; and storing said scan line data in 
a memory with respective positional data for the scan line data,  (see FIG. 17 where the first edge L1 is taken and a second edge L2 is taken and a vanishing point that is computed by the vanishing point calculation unit of the lines within the image) 
the positional data being based on the position data feed”. (Seta discloses a first scan line L1. Seta discloses a second scan line L2.  These are captured using an image sensor such as a CCD in paragraph 9 in a vehicle that also can be a stereoscopic camera. The vanishing point is determined by the intersection of the two scan lines l1 and l2.  See FIG. 16-17.   Fig. 15 is a flowchart according to this embodiment continued from Fig. 2 and related to the updating process of the established vanishing point V (IV, JV). First, at a step 51, an approximation line L1 of a plurality of left white line edges Pedge1 existing within a specified distance range (for example, 0 to Z2) is calculated by the least square method (see Fig. 13). Also, in the same manner, at the step 51, an approximation line L2 of a plurality of right white line edges Pedge2 existing within the distance range is calculated by the least square method. After that, the program goes to a step 52 where a point of intersection of both approximation lines L1, L2, that is, a vanishing point J2d (IV2D, JV2D) of the reference image is calculated.  Thus the office does not agree that the vanishing point and the scan lines are not related. The reference clearly uses the first scan line and the second scan line to extract and determine the location of the vanishing point)


Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of U.S. Patent Application Pub. No.: US20130266175 A1 to Zhang et al. that was filed in 2012 and is assigned to General Motors™ (hereinafter “Zhang”).
Seta is silent but Zhang teaches “2.    The method of claim 1, wherein the image capturing device is positioned within a vehicle, and wherein the method comprises:
monitoring a hood line corresponding to the outline of a vehicle hood in the view of the route; and ;  (see FIG. 6, where the vehicle hood is detected)
identifying a position of the scan line between the vanishing point for that image and the hood line”. See scan lines 71 and 75 that do not intersect the hood line and the scan lines are between the vanishing point and the hood line; see paragraphs 42 to 55 and 24-41 and claims 1 to 4).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Zhang with the disclosure of Seta since Zhang teaches that a number of reference lines may be taken in successive images.  The reference lines can be determined and the vanishing lines can be determined.  Then the next successive images are taken and a confidence level of the vanishing point is made to determine the road edges.  Then a confidence value may be determined to determine if the candidate is a road edge with high confidence.  See paragraphs 42-55 and the abstract of Zhang.
Seta discloses “identifying the scan line position in each of the one or more images”  (see the number  (FIVE) of horizontal scan lines l2 and l2) in FIG. 17).
Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of U.S. Patent Application Pub. No.: US20130266175 A1 to Zhang et al. that was filed in 2012 and is assigned to General Motors™ (hereinafter “Zhang”).

Seta is silent but Zhang teaches “3.    The method of claim 2, wherein monitoring a hood line comprises:
 
tracking one or more features shown in images of the route that move downwards between successive images of the route as the camera moves towards said features; (see paragraphs 44 to 48);
monitoring the lowest positions of said moving features shown in the field of view of the camera; and
determining a hood line based on said monitored lowest positions. .  (See claim 16 where the hood line is determined and then the lines on the left and the right side are determined as clusters to determine if the lines are road edges with high confidence; see scan lines 71 and 75 that do not intersect the hood line and the scan lines are between the vanishing point and the hood line; see paragraphs 47 to 55 and 24-41 and claims 1 to 4). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Zhang with the disclosure of Seta since Zhang teaches that a number of reference lines may be taken in successive images.  The reference lines can be determined and the vanishing lines can be determined.  Then the next successive images are taken and a confidence level of the vanishing point is made to determine the road edges.  Then a confidence value may be determined to determine if the candidate is a road edge with high confidence.  See paragraphs 42-55 and the abstract of Zhang.
Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of U.S. Patent Application Pub. No.: US20130266175 A1 to Zhang et al. that was filed in 2012 and is assigned to General Motors™ (hereinafter “Zhang”).

Seta is silent but Zhang teaches “…4.    The method of claim 2, wherein said monitoring a position of a vanishing point comprises:
monitoring first and second bearings in the direction of travel at first and second positions respectively based on the position data feed; (see FIG. 6 where on the left hand side the two candidate lines 71 and 70 are determined and on the right hand side the candidate lines 76, 75, 73,  72 and 74 are determine as candidates when they travel past the hood 77);
calculating if the device was travelling in a substantially straight line between the first and second positions in accordance with said monitored first and second bearings; (see FIG. 6 and reference line 78 where the vehicle is determined to be moving straight)
monitoring two or more straight road lines in the view of the route in the direction of travel; ; (see FIG. 6 where on the left hand side the two candidate lines 71 and 70 are determined and on the right hand side the candidate lines 76, 75, 73,  72 and 74 are determine as candidates when they travel past the hood 77);

calculating the intersection position for said road lines; and, (see claim 1 where the line candidates determine the initial vanishing point; see paragraphs 32-47 and 50 and claims 1-3 where the angles having a similar angle are clustered)
if the device was calculated to be travelling in a substantially straight line between the first and second positions, outputting said intersection position as the vanishing point in the view of the route.”.  (See paragraphs 42 to 55). It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Zhang with the disclosure of Seta since Zhang teaches that a number of reference lines may be taken in successive images.  The reference lines can be determined and the vanishing lines can be determined.  Then the next successive images are taken and a confidence level of the vanishing point is made to determine the road edges.  Then a confidence value may be determined to determine if the candidate is a road edge with high confidence.  See paragraphs 42-55 and the abstract of Zhang.
Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of U.S. Patent Application Pub. No.: US20130266175 A1 to Zhang et al. that was filed in 2012 and is assigned to General Motors™ (hereinafter “Zhang”).

Seta is silent but Zhang teaches 5.    The method of claim 2, wherein said position of the scan line in each image is dynamically determined. (see paragraph 25 where the scan lines are taken as the vehicle moves) (see FIG. 6 where on the left hand side the two candidate lines 71 and 70 are determined and on the right hand side the candidate lines 76, 75, 73,  72 and 74 are determine as candidates when they travel past the hood 77)” .
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Zhang with the disclosure of Seta since Zhang teaches that a number of reference lines may be taken in successive images.  The reference lines can be determined and the vanishing lines can be determined.  Then the next successive images are taken and a confidence level of the vanishing point is made to determine the road edges.  Then a confidence value may be determined to determine if the candidate is a road edge with high confidence.  See paragraphs 42-55 and the abstract of Zhang.
Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of U.S. Patent Application Pub. No.: US20130266175 A1 to Zhang et al. that was filed in 2012 and is assigned to General Motors™ (hereinafter “Zhang”).

Seta is silent but Zhang teaches “…6.    The method of claim 1, wherein said scan line, or at least a portion thereof, is one of: a rectangle; a substantially horizontal straight line an arc; and an ellipse. (See FIG. 6 where on the left hand side the two candidate lines 71 and 70 are determined and on the right hand side the candidate lines 76, 75, 73, 72 and 74 are determine as candidates when they travel past the hood 77; see 72 and 73 and 74 which form a rectangle)”.
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Zhang with the disclosure of Seta since Zhang teaches that a number of reference lines may be taken in successive images.  The reference lines can be determined and the vanishing lines can be determined.  Then the next successive images are taken and a confidence level of the vanishing point is made to determine the road edges.  Then a confidence value may be determined to determine if the candidate is a road edge with high confidence.  See paragraphs 42-55 and the abstract of Zhang.
Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”).

Seta is silent but Mudhenk teaches “…7.    The method of claim 1, wherein the images of the route are captured at a constant frame rate from a video feed obtained from the image capturing device. ”. (See claim 5 and paragraph 20 where the images are taken from full motion video which includes a constant frame rate of 30 to 24 fps). It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Mudhenk with the disclosure of Seta to take a video of an unmanned air vehicle’s surroundings. Then using a scan line the device may detect a pixel distance between two scan lines.  Then an accounting for shifts may be detected.  Then a scaled height can be determine for the video image that corresponds to a real three dimensional point cloud with the real GPS positions of the objects.  This can be stored in a stereo structure model device.  The uav may then detect its position and the position of objects based on the video captures images.   The high quality positioning may be used in a rapid manner without using slower computational processing of LIDAR, GPS, or other sensors where the sensor may not be able to determine the location.  This provides a low cost system that can provide positioning using only video cameras and reference inferences 802.  This may provide a high quality uav with a lower cost.  See paragraphs 3-9 and 46-72 and 15-31 of Mudhenk.
Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of U.S. Patent Application Pub. No.: US20130266175 A1 to Zhang et al. that was filed in 2012 and is assigned to General Motors™ (hereinafter “Zhang”).
Seta is silent but Zhang teaches “8.    The method of claim 1, wherein said image capture is triggered in accordance with predetermined image capture distances along the route based on the position data feed. ”.  (See paragraph 13 where the image capture device 14 takes the images on both sides; see paragraph 37-39 where the location is also tracked continuously). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Zhang with the disclosure of Seta since Zhang teaches that a number of reference lines may be taken in successive images.  The reference lines can be determined and the vanishing lines can be determined.  Then the next successive images are taken and a confidence level of the vanishing point is made to determine the road edges.  Then a confidence value may be determined to determine if the candidate is a road edge with high confidence.  See paragraphs 42-55 and the abstract of Zhang.
Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of U.S. Patent Application Pub. No.: US20130266175 A1 to Zhang et al. that was filed in 2012 and is assigned to General Motors™ (hereinafter “Zhang”) and in further in view of Chinese Patent Application Pub. No.: CN102110370 A to Wang Shiyuan (hereinafter “Wang”) that was filed in 2011. 
            Seta is silent but Wang teaches “…9.    The method of claim 8, wherein said predetermined image capture distances are equidistant. ”. (see abstract where the cameras are equidistant and paragraphs 18-22). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Wang with the disclosure of Seta since Wang teaches that a vehicle speed may be determined using only a camera for reduced costs and with high accuracy.   See paragraphs 1-8 and 18-22 and the abstract of Wang.
Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of Chinese Patent Application Pub. No.: CN102110370 A to Wang Shiyuan (hereinafter “Wang”) that was filed in 2011 and in further in view of U.S. Patent Application Pub. No.: US2009/0203993 A1 to Thiele et al.
Seta is silent but Wang teaches “10.    The method of claim 1, comprising monitoring the velocity of the image capturing device in accordance with the position data feed ”. (See abstract where the cameras are equidistant and paragraphs 18-22).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Wang with the disclosure of Seta since Wang teaches that a vehicle speed may be determined using only a camera for reduced costs and with high accuracy.   See paragraphs 1-8 and 18-22 and the abstract of Wang.

Seta is silent as to but Thiele teaches “….and, if at said velocity the frame rate required to capture images of the route at said predetermined image capture distances exceeds a maximum frame rate of the camera, to obtain scan line data from one or more additional scan lines from said images, wherein the position of each additional scan line is determined so as to cover a view of the route at a predetermined image capture distance….”. (See paragraphs 53, 57 to 69). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Thiele with the disclosure of SETA since Thiele teaches that a number of frames and a rate of the camera may be determined.  Then a maximum frame rate may be increased to a rate that is suitable.  Also a distance between the scan lines may also be determined.  Then a correction to the distance may be applied to match the rate of the camera and to provide increased image quality.   See paragraphs 53-69 and the abstract of Thiele.
Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of U.S. Patent Application Pub. No.: US2009/0203993 A1 to Thiele et al.

Seta is silent as to but Thiele teaches “…11.    The method of claim 1, wherein the respective positional data for the scan line data which is stored in memory accounts for the distal separation between the device itself, which is obtained from the position data feed, and the position of the route shown by the scan line. ”. (See paragraphs 53 to 69). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Thiele with the disclosure of Rhoads since Thiele teaches that a number of frames and a rate of the camera may be determined.  Then a maximum frame rate may be increased to a rate that is suitable.  Also a distance between the scan lines may also be determined.  Then a correction to the distance may be applied to match the rate of the camera and to provide increased image quality.   See paragraphs 53-69 and the abstract of Thiele.
Claim 12 is cancelled.
Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of United States Patent Application Pub. No.: US 2017/0215028 A1 to Rhoads et al. that was filed in 2013 (hereinafter “Rhoads”)
Seta is silent but Rhoads teaches “12.    The method of claim 1, wherein said position data feed is obtained from a navigation satellite system receiver. ”.  (See paragraph 1098). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of RHOADS with the disclosure of SETA since RHOADS teaches that a GPS can geo-locate the photos with the location of known landmarks to improve the inferred location of the vehicle that is superior to the GPS.   See paragraphs 400-403 of Rhoads.

Claim 13 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of  U.S. Patent Application Pub. No.: US20130266175 A1 to Zhang et al. that was filed in 2012 and is assigned to General Motors™ (hereinafter “Zhang”)
Mudhenk teaches “13.    The method of claim 1, comprising uploading said scan line data with respective positional data to one or more servers… ”  (See paragraph 43 where the system may provide data to one or more servers for a point cloud). It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Mudhenk with the disclosure of Seta to take a video of an unmanned air vehicle’s surroundings. Then using a scan line the device may detect a pixel distance between two scan lines.  Then an accounting for shifts may be detected.  Then a scaled height can be determine for the video image that corresponds to a real three dimensional point cloud with the real GPS positions of the objects.  This can be stored in a stereo structure model device.  The uav may then detect its position and the position of objects based on the video captures images.   The high quality positioning may be used in a rapid manner without using slower computational processing of LIDAR, GPS, or other sensors where the sensor may not be able to determine the location.  This provides a low cost system that can provide positioning using only video cameras and reference inferences 802.  This may provide a high quality uav with a lower cost.  See paragraphs 3-9 and 46-72 and 15-31 of Mudhenk.
 Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of U.S. Patent Application Pub. No.: US20130266175 A1 to Zhang et al. that was filed in 2012 and is assigned to General Motors™ (hereinafter “Zhang”)
Seta is silent as to Zhang teaches “…14. The method of claim 1, comprising aggregating said scan lines into an overview image of the route. ”.  (See FIG. 6 where the scan lines overview the image of the route). It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Zhang with the disclosure of Rhoads since Zhang teaches that a number of reference lines may be taken in successive images.  The reference lines can be determined and the vanishing lines can be determined.  Then the next successive images are taken and a confidence level of the vanishing point is made to determine the road edges.  Then a confidence value may be determined to determine if the candidate is a road edge with high confidence.  See paragraphs 42-55 and the abstract of Zhang.
Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of  U.S. Patent Application Pub. No.: US20130266175 A1 to Zhang et al. that was filed in 2012 and is assigned to General Motors™ (hereinafter “Zhang”)

Seta is silent but Mudhenk teaches “15.    The method of claim 14, comprising identifying route features in the overview image, wherein said route features include one or more of: the number of road lanes, lane guidance indicators, road works, road signs, colors, trees, tunnels, bridges and weather. ”.  (See FIG. 8, where the number of road lanes are identified). It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Mudhenk with the disclosure of Seta to take a video of an unmanned air vehicle’s surroundings. Then using a scan line the device may detect a pixel distance between two scan lines.  Then an accounting for shifts may be detected.  Then a scaled height can be determine for the video image that corresponds to a real three dimensional point cloud with the real GPS positions of the objects.  This can be stored in a stereo structure model device.  The uav may then detect its position and the position of objects based on the video captures images.   The high quality positioning may be used in a rapid manner without using slower computational processing of LIDAR, GPS, or other sensors where the sensor may not be able to determine the location.  This provides a low cost system that can provide positioning using only video cameras and reference inferences 802.  This may provide a high quality uav with a lower cost.  See paragraphs 3-9 and 46-72 and 15-31 of Mudhenk.
Claims 17-18 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of United States Patent No.: US 8,970,625 B2 to Chavez.

Seta is silent but Chavez teaches “…17.    The device of claim 22, further comprising at least one accelerometer configured to monitor a tilt of the image capturing device, and wherein the device is configured to adjust the position of the scan line in accordance with said monitored tilt. (see col. 1, lines 59-65 and Col. 12, lines 14-61 and FIG. 7a)”. 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Chavez with the disclosure of Rhoads to take a correction of the images using a gyroscopic device to render the scan lines with improved precision. See col. 12, lines 1-50 and col. 15, lines 20-35 and claims 1-13 of Chavez. 
Seta is silent but Chavez teaches “…18.    The device of claim 22, further comprising at least one accelerometer configured to detect vibrations of the camera, and wherein the device is configured to correct for artifacts in the images that result from said vibrations. See claim 12, FIG. 7A, Col. 4, lines 59-65 and Col. 12, lines 14-61; 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Chavez with the disclosure of Rhoads to take a correction of the images using a gyroscopic device to render the scan lines with improved precision. See col. 12, lines 1-50 and col. 15, lines 20-35 and claims 1-13 of Chavez. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668